MEMORANDUM **
Augustine Cisneros Fletes appeals from the 108-month sentence imposed following his guilty-plea conviction for distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fletes contends that the district court erred at sentencing by: (1) failing to consider the factors set forth in 18 U.S.C. § 3553(a); (2) treating a sentence within the Guidelines range as presumptively reasonable; and (3) failing to provide sufficient reasons for the sentence it imposed. He further contends that his sentence is unreasonable. We conclude that the district court did not commit procedural error, and that Fletes’s sentence is substantively reasonable. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 994-96 (9th Cir. 2008) (en banc); see also Gall v. United States, — U.S.-, 128 S.Ct. 586, 600-02,169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.